Citation Nr: 1107322	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for left 
testicular orchalgia on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to December 2005, 
including in the Southwest Asia theater of operations during the 
Persian Gulf War.           

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

In September 2010, the Board issued a decision denying an initial 
compensable schedular evaluation for left testicular orchalgia on 
a schedular basis.  In that same decision, the Board remanded the 
issue presently on appeal to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for consideration of a compensable initial evaluation on 
an extraschedular basis. 


FINDINGS OF FACT

The applicable rating criteria reasonably describe the disability 
picture of the Veteran's left testicular orchalgia; the evidence 
does not show marked interference with employment in excess of 
that contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render impractical 
the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
extraschedular evaluation for left testicular orchalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
4.118, Diagnostic Codes 7523, 7524, 7801, 7802, 7803, 7804 or 
7805 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's present claim arises from an appeal of the initial 
evaluation following the grant of service connection for left 
testicular orchalgia.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA in the present appeal.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in July 
2006 and June 2009 to evaluate the severity of his left 
testicular orchalgia.  The Board finds that the VA examinations 
are adequate because they were based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because they describe the service-
connected disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  Accordingly, there is no reason to remand for further 
examination.    

Furthermore, the matter was referred to the Director, 
Compensation and Pension Service, for a determination of whether 
the Veteran's disability picture warrants the assignment of an 
extraschedular rating.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with 
the September 2010 remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to refer the 
Veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration of 
whether a higher evaluation is warranted on an extraschedular 
basis.  As indicated, this was accomplished upon remand, and the 
Director issued an advisory opinion in December 2010.  

The Board's September 2010 remand also directed the AMC/RO to 
readjudicate the claim based on all of the evidence of record.  
This was accomplished by a December 2010 Supplemental Statement 
of the Case.  

For these reasons, the Board finds that there was substantial 
compliance with the September 2010 remand directives.  Therefore, 
no further remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

II.  Analysis

The Veteran contends that an initial compensable evaluation is 
warranted for left testicular orchalgia on an extraschedular 
basis.

Schedular disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  

To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  This 
determination follows a three-step inquiry.  See Thun v. Peake, 
22 Vet. App. 111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation(s) for 
that service-connected disability are inadequate.  Therefore, 
initially, the level of severity and symptomatology of a 
veteran's service-connected disability must be compared with the 
established criteria found in the rating schedule for that 
disability.  Id.  If the rating criteria reasonably describe the 
service-connected disability level and symptomatology, the 
disability picture is contemplated by the rating schedule.  As 
such, the assigned schedular evaluation is adequate and no 
referral is required.  Id.

If the schedular evaluation does not contemplate the level of 
disability and symptomatology, and is found inadequate, the 
second step of the inquiry requires the Board to determine 
whether the exceptional disability picture exhibits other related 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule 
is inadequate to evaluate the service-connected disability 
picture, and that picture shows any related factors discussed 
above, the final step requires that the case be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination of whether the disability 
picture warrants assignment of an extraschedular rating.  Id.

Here, the matter was referred to the Director, Compensation and 
Pension Service, for consideration of whether the disability 
picture of the Veteran's left testicular orchalgia warrants 
assignment of an extraschedular rating.  The Director performed 
an Administrative Review in December 2010.  

In his report, the Direct noted his review of the evidentiary 
record by documenting the results of a June 2009 VA examination, 
which evaluated the severity of the Veteran's left testicular 
orchalgia.  The Director then observed that the evidence did not 
show any recent hospitalizations, surgical procedures, or 
emergency treatment for the disability.  Additionally, the 
Directed pointed out that the Veteran had retired from active 
service after 20 years, though it was unclear from the record 
whether he was presently employed.  

The Director then documented the criteria of 38 C.F.R. 
§ 3.321(b)(1), concerning the requirements for assignment of an 
extraschedular rating.  The Director concluded that no unusual or 
exceptional disability pattern had been demonstrated in this case 
that would render application of the regular rating criteria 
impractical.  The Direct explained that the evidentiary record 
did not demonstrate that the symptomatology consistently 
associated with the service-connected left testicular orchalgia 
was not wholly contemplated by the criteria utilized to assign 
the present, noncompensable, evaluation.  

The Board finds that the evidentiary record is consistent with 
the Director's conclusions.  In order to warrant a compensable 
rating for left testicular orchalgia, disability picture must 
more nearly approximate either (a) atrophy of both testes; (b) 
the removal of both testes; (c) urinary tract infections 
requiring long-term drug therapy, one to two hospitalizations 
yearly and/or intermittent intensive management; or (d) a scar 
that is symptomatic or causing functional loss.  See 38 C.F.R. 
§§ 4.115a, 4.115b, 4.118, Diagnostic Codes 7523, 7524, 7801, 
7802, 7803, 7804 or 7805.

As the Board found in its September 2010 decision, the Veteran's 
symptomatology during the period of appellate review does not 
meet the criteria for assignment of a compensable schedular 
rating.  The Board thoroughly and accurately discussed the 
Veteran's disability picture, which showed left testicular 
orchalgia manifested by tenderness and pain, atrophy of one 
testis, and a well-healed, superficial, 8 by .5 centimeter, 
nonpainful scar with no associated breakdown, tissue damage, 
inflammation, edema, disfigurement or functional loss.  Also, the 
Veteran has had no urinary tract infections, requiring intensive 
management or otherwise.  

Thus, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  He wrote, for 
instance in his October 2006 notice of disagreement, that he 
would have to live with pain for the remainder of his life 
(unless he underwent surgical removal of the testis).  However, 
the applicable schedular criteria do not contemplate a higher 
rating on the basis of pain.  In the September 2010 decision, the 
Board noted that the provisions of 38 C.F.R. § 4.40 enable the 
award of higher ratings on the basis of functional loss caused by 
pain for disabilities of the musculoskeletal system.  The Board 
accurately explained that these provisions are not applicable in 
the present Veteran's case because his left testicular orchalgia 
is not a disability of the musculoskeletal system.  

The Board also finds that an extraschedular rating is not 
warranted on the basis of pain associated with the left 
testicular orchalgia because such pain does not present an 
exceptional or unusual disability picture.  Although he has 
reported pain, the evidence reflects that his functional 
limitations are predominately associated with low back pain, 
rather than left testicular pain.  Specifically, a July 2006 fee 
basis examination shows that the Veteran was able to perform all 
activities of daily living (ADLs), although he reported that his 
testicular pain "sometimes" prevented him from "doing anything."  
Of note, he reported incapacitating episodes related to low back 
pain, but he did not indicate any interference with his job 
related to his testicular pain.  

Consistent with the July 2006 examination results, a December 
2008 private treatment note shows that the Veteran was an "avid 
athlete."  He expressed concern that he could not return to his 
physical activities due to low back pain.  Likewise, the Veteran 
underwent a VA orthopedic examination in February 2009, during 
which he reported having a 3-day incapacitating episode in 
October 2008, with bed rest prescribed by a physician, related to 
back pain.  He also reported that the pain caused him to get up 
every 2 hours from his desk at work.  

In connection with the present appeal, the Veteran underwent a 
second fee basis examination in June 2009.  He again reported 
testicular pain that interfered with certain activities, 
including sitting or walking for long periods.  Significantly, he 
did not report any effect on his occupation, and the VA examiner 
found that his symptoms had no effect on his occupation and daily 
activities.  

The record also contains the Veteran's statements written in 
support of his present appeal.  In his May 2007 VA Form 9, he 
wrote that his symptoms limited him "at times."  Then in December 
2008, he wrote that he was having episodes of back pain, 
including an episode in October 2008, where the pain was so 
severe that he could not walk upright.  This also involved 
difficulty moving his left leg.  

This evidence shows, in summary, that the Veteran has reported 
pain associated with his left testicular orchalgia.  The Board 
finds that his pain, which "sometimes" and "at times" caused 
functional limitations, does not represent an unusual or 
exceptional disability picture that cannot be evaluated by the 
rating schedule.  Therefore, the assigned schedular evaluation is 
adequate, and an extraschedular evaluation is not assignable.  
See Thun, 22 Vet. App. at 115.  

The Board further points out that, even if it were determined 
that the rating schedule did not contemplate the disability 
picture at issue in this case, an extraschedular evaluation would 
still not be warranted because the evidence fails to show marked 
interference with employment in excess of that contemplated by 
the rating schedule, frequent periods of hospitalization, or 
other evidence that would render impractical the application of 
the regular schedular standards.  As the Director, Compensation 
and Pension, pointed out in his December 2010 advisory opinion, 
such evidence is entirely absent from the record.

For these reasons, the Board finds that the evidence weighs 
against a finding that the disability picture of the Veteran's 
left testicular orchalgia presents an exceptional situation 
warranting an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

An initial compensable evaluation for left testicular orchalgia 
on an extraschedular basis is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


